 

--------------------------------------------------------------------------------

Exhibit 10.48


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made as of this 22nd day of July,
2011, by and between Simulations Plus, Inc., a California corporation (the
“Company”) and Walter S. Woltosz, an individual (the “Employee”) with reference
to the following facts:


A.           The Company desires to secure the services of the Employee as
President and Chief Executive Officer.


B.            The Employee agrees to perform such services for the Company under
the terms and conditions set forth in this Agreement.


In consideration of the mutual promises, covenants and conditions set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is hereby agreed by and between
the Company and the Employee as follows:


1.             Representations and Warranties.


The Company represents and warrants that it is empowered under its Articles of
Incorporation and Bylaws to enter into this Agreement. The Employee represents
and warrants that he is under no employment contract, bond, confidentiality
agreement, or any other obligation which would violate or be in conflict with
the terms and conditions of this Agreement or encumber his performance of duties
assigned to him by the Company. The Employee further represents and warrants
that he has not signed or committed to any employment or consultant duties or
other obligations which would divert his full attention from the duties assigned
to him by the Company by this Agreement.


2.             Employment and Duties.


The Company employs the Employee as President and Chief Executive Officer and
the Employee hereby accepts such employment (the “Employment”). The Employee
agrees that he shall devote his full time, ability, attention, energy, knowledge
and skill solely and exclusively to performing all duties as President and Chief
Executive Officer of the Company as assigned or delegated to him by the
directors and executive officers of the Company.


3.             Term.


Subject to the provisions of Section 5, the term of this Agreement shall extend
until August 31, 2013, commencing on September 1, 2011.



 
 

--------------------------------------------------------------------------------

 
 
 
4. Compensation.


In full and complete consideration for the Employment, each and all of the
services to be rendered to the Company by the Employee, and each and all of the
representations, warranties, covenants, agreements and promises undertaken by
the Employee pursuant to this Agreement, the Employee shall be entitled to
receive compensation as follows:
 
4.1.           Base Salary. The Employee shall receive from the Company a base
salary of three hundred thousand dollars ($300,000.00) per year, payable in
equal, monthly installments. From each said salary payment the Company will
withhold and pay to the proper governmental authorities any and all amounts
required by law to be withheld for federal income tax, state income tax, federal
Social Security tax, state disability insurance premiums, and any and all other
amounts required by law to be withheld from the Employee’s salary.
 
4.2.           Grant of Option. The Employee shall be granted an option under
the 2007 Stock Option Plan, exercisable for five (5) years, to purchase fifty
(50) shares of Common Stock for each one thousand dollars ($1,000) of net income
before taxes that the Company earns at the end of each fiscal year (up to a
maximum of one hundred twenty thousand [120,000] options over the term of this
Agreement) at an exercise price 10% over  the market value per share as of the
date of grant. The maximum number of options under this grant shall be adjusted
accordingly for any stock split or reverse split after the date of this
agreement. Option grants under this agreement shall be issued within ten days
after the filing of the annual report (10-K) for the fiscal year for which the
option is granted.
 
4.3            Performance Bonus. The Employee shall be paid a Performance Bonus
in an amount not to exceed ten percent (10%) of Employee’s salary, or $30,000
per year at the end of each fiscal year. The specific amount of the bonus to be
awarded will be determined by the Compensation Committee of the Board of
Directors, based on the financial performance and achievements of the Company
for the previous fiscal year.
 
4.4.           Benefits. Employer shall provide to Employee at the sole cost to
Employer, and Employee shall be entitled to receive from Employer, such health
insurance and other benefits which are appropriate to the office and position of
Employee, adequate to the performance of his duties and not inconsistent with
that which Employer customarily provides at the time to its other management
employees. Employee’s right to vacation and sick leave shall be determined in
accordance with the policies of the Company as may be in effect from time to
time and as are approved by the Company’s Board of Directors. Employee shall
have the right to reimbursement of customary, ordinary and necessary business
expenses incurred in connection with the rendering of services and performance
of the functions required hereunder in accordance with the policies of the
Company as may be in effect from time to time and as are approved by the
Company’s Board of Directors. Such expenses are reimbursable only upon
presentation by Employee of appropriate documentation pursuant to the policies
adopted by the Company’s Board of Directors.
 
 
 

 
 
 

 
2

--------------------------------------------------------------------------------

 
 
 
5.              Termination of Employment.


5.1.           Expiration of the Term of Agreement. This Agreement shall be
automatically terminated upon the expiration of the term of the agreement as
described in paragraph 3 of this Agreement, or as sooner agreed by both Employee
and Company in the event this Agreement is superseded by a new agreement. Upon
such termination, the Company shall have no further liability to the Employee
for any payment, compensation or benefit whatsoever under this Agreement.
 
5.2.           By Death. This Agreement shall be terminated upon the death of
the Employee. The Company’s total liability in such event shall be limited to
payment of the Employee’s salary and benefits through the date of the Employee’s
death.
5.3.           By Disability. If, in the sole opinion of the Company’s Board of
Directors, the Employee shall be prevented from properly performing his or her
duties hereunder by reason of any physical or mental incapacity for a period of
more than 90 days in the aggregate in any twelve month period, then, to the
extent permitted by law, his or her employment with the Company shall terminate.
The Company’s total liability in such event shall be limited to payment of the
Employee’s salary and benefits through the effective date of termination upon
disability.
 
5.4.           For Cause. The Company reserves the right to terminate this
Agreement immediately, at any time, if, in the reasonable opinion of the
Company’s Board of Directors: the Employee breaches or neglects the duties which
he or she is required to perform under the terms of this Agreement; commits any
material act of dishonesty, fraud, misrepresentation, or other act of moral
turpitude; is guilty of gross carelessness or misconduct; fails to obey the
lawful direction of the Company’s Board of Directors; or acts in any way that
has a direct, substantial and adverse effect on the Company’s reputation. The
Company’s total liability to the Employee in the event of termination of the
Employee’s employment under this paragraph shall be limited to the payment of
the Employee’s salary and benefits through the effective date of termination.
 
5.5.           Without Cause. The Company reserves the right to terminate this
Agreement without cause for any reason whatsoever upon thirty (30) days’ written
notice to the Employee. Upon termination under this subsection, the Employee
shall receive payment of an amount equal to twelve (12) months of the Employee’s
base salary or the Employee’s base salary for the remaining term of this
Agreement, whichever is greater. Other than payment of the amount as described
in this paragraph, the Company shall have no further obligation to pay the
Employee any other compensation or benefits whatsoever. The Employee hereby
agrees that the Company may dismiss him or her under this paragraph 5.5 without
regard (i) to any general or specific policies (whether written or oral) of the
Company relating to the employment or termination of its employees, or (ii) to
any statements made to the Employee, whether made orally or contained in any
document, pertaining to the Employee’s relationship with the Company.
 
5.6.           Mutual Consent. This Agreement shall be terminated upon mutual
written consent of the Company and the Employee. The Company’s total liability
to the Employee in the event of termination of the Employee’s employment under
this paragraph shall be limited to the payment of the Employee’s compensation
through the effective date of termination.
 
 
 
 
 

 
3

--------------------------------------------------------------------------------

 
 
 
5.7.          Termination of Obligations. Upon termination of employment for any
reason whatsoever, the Employee shall be deemed to have resigned from all
offices and directorships then held with the Company. Termination of employment
shall have no effect on the Employee’s position(s) on the Company’s board of
directors. The board of directors and shareholders will determine the Employee’s
eligibility to continue to serve as a member of the board.


6.      Restrictions on Use or Disclosure of Confidential Matters, Proprietary
Information and Trade Secrets.


6.1.           During the term of this Agreement, the Employee may be dealing
with trade secrets of the Company, including without limitation, customer lists,
client contacts, financial information, inventions and processes, all of a
confidential nature that are the Company’s property and are used in the course
of the Company’s business. The Employee will not disclose to anyone, directly or
indirectly, any of such trade secrets or use them other than as necessary in the
course of his duties with the Company. All documents that the Employee prepares,
or confidential information that might be given to him or that Employee himself
might create in the course of his consultation with the Company, are the
exclusive property of the Company. During the term of this Agreement and at any
time thereafter, the Employee shall not publish, communicate, divulge, disclose
or use any of such information which has been reasonably designated by the
Company as proprietary or confidential or which from the surrounding
circumstances the Employee knows, or has good reason to know, or should
reasonably know, ought to be treated by the Employee as proprietary or
confidential without the prior written consent of the Company, which consent may
not be unreasonably withheld by the Company.
 
6.2.           In the course of his employment for the Company, Employee will
develop a personal relationship with the Company’s customers and knowledge of
those customer’s affairs and requirements which may constitute the Company’s
only contact with such customers. Employee consequently agrees that it is
reasonable and necessary for the protection of the goodwill and business of the
Company that Employee make the covenants contained herein. Accordingly, Employee
agrees that while he is in the Company’s employ and for a one (1) year period
after the termination of such employment for any reason whatsoever, he will not
directly or indirectly:
 
(a)           attempt in any manner to solicit from any customer (except on
behalf of the Company) business of the type performed by the Company or to
persuade any customer of the Company to cease to do business or reduce the
amount of business which any such customer has customarily done or contemplates
doing with the Company, whether or not the relationship with the Company and
such customer was originally established in whole or in part through Employee’s
efforts; or
 
(b)           engage in any business as, or own an interest in, directly or
indirectly, any individual proprietorship, partnership, corporation, joint
venture, trust or any other form of business entity if such business form or
entity is engaged in the business in which the Company is engaged;
 
(c)            render any services of the type rendered by the Company to or for
any customer of the Company;
 
(d)           employ or attempt to employ or assist anyone else to employ any
person who is then or at any time during the preceding year in the Company’s
employ.


This entire Section 6 shall survive termination of this Agreement.
 

 
4

--------------------------------------------------------------------------------

 

7.             Company Property.


7.1.          Any patents, inventions, discoveries, applications or processes,
software and computer programs devised, planned, applied, created, discovered or
invented by the Employee in the course of the engagement under this Agreement
and which pertain to any aspect of the business of the Company, or its
subsidiaries, affiliates or customers, shall be the sole and exclusive property
of the Company, and the Employee shall make prompt report thereof to the Company
and promptly execute any and all documents reasonably requested to assure the
Company the full and complete ownership thereof.
 
7.2.          All records, files, lists, drawings, documents, equipment and
similar items relating to the Company’s business which the Employee shall
prepare or receive from the Company shall remain the Company’s sole and
exclusive property. Upon termination of this Agreement the Employee shall return
promptly to the Company all property of the Company in his possession and the
Employee represents and warrants that he will not copy, or cause to be copied,
printed, summarized or compiled, any software, documents or other materials
originating with and/or belonging to the Company, including, without limitation,
documents or other materials created by the Employee for, or on behalf of, the
Company. The Employee further represents and warrants that he will not retain in
his possession any such software, documents or other materials in machine or
human readable form.
 
7.3.          This Section 7 shall survive termination of this Agreement.


8.             Outside Activities. During the term of this Agreement, the
Employee shall devote his entire productive time, ability and attention to the
business of the Company. During the term of this Agreement, the Employee shall
not, directly or indirectly, either as an officer, director, employee,
representative, principal, partner, shareholder, employee, agent or in any other
capacity, engage or assist any third party in engaging in any business
competitive with the business of the Company, without the prior written consent
of the Company, which consent may be withheld by the Company in its sole and
absolute discretion. Following his employment with the Company, the Employee
shall not engage in unfair competition with the Company, aid others in any
unfair competition with the Company, in any way breach the confidence that the
Company has placed in the Employee or misappropriate any proprietary information
of the Company.


9.             Reports. The Employee, when directed, shall provide written
reports to the Company with respect to the services provided hereunder.


10.          Strict Loyalty. The Employee hereby covenants and agrees to avoid
all circumstances and actions which reasonably would place the Employee in a
position of divided loyalty with respect to his obligations under this
Agreement.


11.           Assignment. This Agreement may not be assigned to another party by
the Employee without the prior written consent of the Company, which consent may
be withheld by the Company, in its sole and absolute discretion.
 
 
 

 

 
5

--------------------------------------------------------------------------------

 
 
 
12.           Arbitration. Except as otherwise provided herein in Section 15.11,
any controversy between the Company and Employee in connection with this
Agreement, including, without limitation, any dispute or claim arising from the
voluntary or involuntary termination hereof, shall be settled by final and
binding arbitration in Los Angeles, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. Judgment of such
award may be entered in a court of competent jurisdiction. Employee and the
Company shall each pay the fees of his or its own attorneys, the expenses of his
or its witnesses and all other fees and expenses connected with presenting his
or its case at arbitration. All other costs of the arbitration, including,
without limitation, the costs of any record or transcript of the arbitration
proceedings, administrative fees, the fee for the arbitrator and all other fees
and costs shall be borne equally by the Company and Employee.


13.           Company Bylaws, Directions, Policies, Practices, Rules,
Regulations and Procedures. Employee agrees to become and remain thoroughly
familiar with each and all of the Company’s bylaws, directions, policies,
practices, rules, regulations and procedures that relate to the employment
and/or to any of Employee’s duties and/or responsibilities as an employee of the
Company and to abide fully and by each and all of such bylaws, directions,
policies, practices, rules, regulations and procedures. During the term of
employment, Employee shall be fully bound by and employed pursuant to each and
all of the Company’s bylaws, directions, policies, practices, rules, regulations
and procedures as now in effect or as may be implemented, modified or otherwise
put into effect by the Company during the term of employment, regardless of
whether such bylaws, directions, policies, practices, rules, regulations and
procedures are oral or are set forth in any manual, handbook or other document,
and it is solely the responsibility of Employee to become and remain fully aware
of and familiar with each and all such directions, policies, practices, rules,
regulations and/or procedures. In the event of any conflict between any
provision of this Agreement and any provision of the Company’s directions,
policies, practices, rules, regulations and/or procedures, the provisions of
this Agreement govern for any and all purposes whatsoever.


14.           Indemnification. The Company shall indemnify and hold Employee
harmless from any and all claims, demands, judgments, liens, subrogation or
costs incurred by Employee with respect to any shareholder derivative action or
other claims or suits against the Company and/or its Board of Directors by
individuals, firms or entities not a party to this Agreement to the maximum
extent permitted under California law.


15.           General.


15.1.        Further Documents. Each party shall execute and deliver all further
instruments, documents and papers, and shall perform any and all acts necessary
reasonably requested by the other party, to give full force and effect to all of
the terms and provisions of this Agreement.
 
15.2.         Successors and Assigns. Except where expressly provided to the
contrary, this Agreement, and all provisions hereof, shall inure to the benefit
of and be binding upon the parties hereto, their successors in interest,
assigns, administrators, executors, heirs and devises.
 
 

 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
15.3.         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law. If any provision of this Agreement, as applied to any party or
to any circumstance, shall be found by a court or arbitrator to be invalid or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder Of such provision and any such invalidity
or unenforceability shall in no way affect any other provision of this
Agreement, the application of any provision in any other circumstance or the
validity or enforceability of this Agreement.
 
15.4.         Notices. All notices or demands shall be in writing and shall be
served personally, telegraphically or by express or certified mail. Service
shall be deemed conclusively made at the time of service if personally served,
at the time that the telegraphic agency confirms to the sender deliver thereof
to the addressee if served telegraphically, 24 hours after deposit thereof in
the United States mail properly addressed and postage prepaid, return receipt
requested, if served by express Mail, and five days after deposit thereof in the
United States mail, properly addressed and postage prepaid, return receipt
requested, if served by certified mail. Any notice or demand to the Company
shall be given to:


Simulations Plus, Inc.
42505 10th Street West
Lancaster, CA  93534-7059
(661) 723-7723 Telephone
(661) 723-5524 Facsimile
Attention: Compensation Committee


and any notice or demand to the Employee shall be given to:


Mr. Walter S. Woltosz
42505 10th Street West
Lancaster, CA  93534-7059
(661) 723-7723 Telephone
(661) 723-5524 Facsimile


Any party may, by virtue of a written notice in compliance with this paragraph,
alter or change the address or the identity of the person to whom any notice, or
copy thereof, is to be sent.
 
15.5.         Waiver. A waiver by any party of any of the terms and conditions
of this Agreement in any one instance shall not be deemed or construed to be a
waiver of the term or condition for the future, or of any subsequent breach
thereof or of any other term or condition thereof. Any party may waive any term,
provision or condition included for the benefit of that party. Any and all
waivers shall be in writing.
 

 
 
7

--------------------------------------------------------------------------------

 
 
 
15.6.         Construction. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and fully to be performed therein without regard to its principles
of choice of law or conflicts of law. In all matters of interpretation, whenever
necessary to give effect to any provision of this Agreement, each gender shall
include the others, the singular shall include the plural, the plural shall
include the singular and the terms “and” and “or” may be used interchangeably as
the context so requires or implies. The title of the sections of this Agreement
are for convenience only and shall not in any way affect the interpretation of
any provision or condition of this Agreement. All remedies, rights,
undertakings, obligations and agreements contained in this Agreement shall be
cumulative and none of them shall be in limitation of any other remedy, right,
undertaking, obligation or agreement of any party.
 
15.7.         Entire Understanding. This Agreement contains the entire
understanding of the parties hereto relating to the subject matter contained
herein and supersedes all  prior and collateral agreements, understandings,
statements and negotiation of the parties. Each party acknowledges that no
representations, inducements or promises, oral or written, with reference to the
subject matter hereof have been made other than as expressly set forth herein.
This Agreement cannot be changed, rescinded or terminated orally.
 
15.8.         Third Party Rights. The parties hereto do not intend to confer any
rights or remedies upon any person other than the parties hereto and those
referred to in Section 15.2 hereof so long as any such assignment by Employee
was approved by the Company as provided in Section 11 hereof.
 
15.9.         Attorneys’ Fees. In the event of any litigation between the
parties respecting or arising out of this Agreement, the prevailing party shall
be entitled to recover reasonable legal fees and costs, whether or not the
litigation proceeds to final judgment or determination.
 
15.10.       Place of Litigation. Any litigation between the parties shall occur
in the County of Los Angeles, California.
 
15.11.       Injunctive Relief. Since a breach of the provisions of Sections 6,
7, 8 and 10 of this Agreement cannot adequately be compensated by monetary
damages, the Company shall be entitled, in addition to any other right and
remedy set forth in this Agreement or available to it at law, in equity or
otherwise, to seek and obtain from any court of competent jurisdiction immediate
temporary, preliminary and permanent injunctive relief restraining such breach
or threatened breach, without the posting of any bond or other security
therefor, against the Employee and against each and every other person, firm
company, joint venture, and/or other entity concerned with and/or acting in
concert with the Employee. Any such requirement of bond or other security is
hereby expressly waived by the Employee, and the Employee expressly acknowledges
that in the absence of such waiver, a bond or other security may be required by
the court. The Employee hereby consents to the issuance of such injunction and
expressly and knowingly waives any claim or defense that any adequate remedy at
law might exist for any such breach or threatened breach. The Employee agrees
that the provisions of Sections 6, 7, 8 and 10 of this Agreement are necessary
and reasonable to protect the Company in the conduct of the business of the
Company.
 
15.12.       Counterparts. This Agreement may be executed in counterparts which,
taken together, shall constitute the whole of the agreement between the parties.
 
 
 

 
 
8

--------------------------------------------------------------------------------

 
 
 
IN WITNESS THEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

“Company”   SIMULATIONS PLUS, INC.,  
a California corporation
 

 

 
By:
/s/ Momoko Beran       Name: Momoko Beran       Title:   Chief Financial Officer
     
Date:   08/19/2011
 




“Employee”  WALTER  S. WOLTOSZ        
By:
/s/ Walter S. Woltosz    
Walter S. Woltosz
        Date:       

 
 
Compensation Committee:
       
By:
/s/ David Z. D’Argenio    
Dr. David Z. D’Argenio
        Date:    07/26/11  

       
By:
/s/ Richard R. Weiss    
Dr. Richard R. Weiss
        Date:    07/26/11  

       
By:
/s/ Harold W. Rosenberger    
Harold W. Rosenberger
        Date:    07/26/11  

       

 9

--------------------------------------------------------------------------------

 
 